NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



ARMISTAR COLE,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D13-5843
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Debra K. Behnke,
Judge.

Armistar Cole, pro se.


VILLANTI, Judge.


              Armistar Cole appeals the summary denial of his amended motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.

Because the postconviction court failed to attach those portions of the record that

allegedly support its ruling, we reverse and remand for further proceedings.

              This is Cole's second appearance in this court concerning his motion for

postconviction relief. Cole timely filed his original rule 3.850 motion, raising twelve
grounds for relief. The postconviction court summarily denied eleven of his claims and

denied the twelfth after an evidentiary hearing. On appeal, this court affirmed the denial

of all of Cole's claims except claims (1)(d) and (2)(e) and a portion of claim (2)(a), each

of which had been summarily denied as facially insufficient. Cole v. State, 89 So. 3d

993, 994 (Fla. 2d DCA 2012). As to claims (1)(d), (2)(e), and the portion of claim (2)(a)

dealing with the impeachment of the lead detective, we reversed and remanded for the

postconviction court to afford Cole leave to amend if he could do so. Id.

              On remand, Cole waived further argument as to claims (1)(d) and (2)(e).

Thus, his amended motion addressed only the portion of claim (2)(a) in which he

alleged that counsel was ineffective for failing to properly cross-examine the lead

detective with his prior deposition testimony concerning alleged deficiencies in his

investigation. These amended allegations addressed the pleading deficiencies this

court had identified in its prior opinion. Id. at 995.

              The postconviction court subsequently denied Cole's amended claim

(2)(a), finding that the evidence presented at trial, including "the victim's identification of

Defendant as the perpetrator of the crime, the brutal surveillance video of the robbery,

and the recorded jail calls from Defendant to his wife advising her to get rid of a DVD

player," conclusively refuted Cole's allegations. However, the postconviction court

failed to attach those portions of the trial record that allegedly supported this conclusion.

Hence, the postconviction court's order is legally deficient. See Fla. R. Crim. P.

3.850(f)(5) ("If the denial is based on the records in the case, a copy of that portion of

the files and records that conclusively shows that the defendant is entitled to no relief

shall be attached to the final order.") Accordingly, we must reverse the order denying




                                              -2-
Cole's amended claim (2)(a) and remand for the postconviction court to provide those

attachments that support its ruling.

              Affirmed in part; reversed in part; remanded with directions.


CASANUEVA and WALLACE, JJ., Concur.




                                           -3-